DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 11, 13 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pelto-Huikko et al. (US Pub No 2011/0000746 A1). Pelto-Huikko discloses a belt (fig. 1m) for an elevator system (fig. 7), comprising: 
Re claim 1, a single tension member (fig. 1m: left 131) extending along a belt length, the single tension member rectangular in shape (fig. 1m shows 131 is substantially rectangular in shape) and formed from a plurality of fibers disposed in a polymeric matrix material (abstract: last three lines); and a jacket (1) at least partially encapsulating the tension member, the jacket defining: a traction surface (bottom surface) configured to interface with a traction sheave (2) of the elevator system; a back surface (top surface) opposite the traction surface; and two edge surfaces (fig. 1m: two vertical side surfaces) extending between the traction surface and the back surface; wherein the traction surface includes a convex shaped segment extending at least partially across the traction surface between the two edge surfaces (convex shape located on the traction surface adjacent to the edge surfaces); wherein the traction surface is configured to interface with a flat profile surface of the traction sheave (fig. 3; Examiner notes that the claimed invention is drawn to ta belt, not to a sheave).
Re claims 2, 13, wherein the convex shaped segment has one of a non-zero uniform curvature or variable curvature (fig. 1m) from a first edge surface (left edge) of the two edge surfaces to a second edge surface (right edge) of the two edge surfaces.
Re claims 7, 18, wherein the back surface includes convex shape extending at least partially across the back side between the two edge surfaces (convex shape located on the back surface adjacent to the edge surfaces).
Re claim 11, a hoistway (5); an elevator car (3) disposed in and movable along the hoistway; a traction sheave (2) operably connected to the elevator car to urge movement of the elevator car along the hoistway, the traction sheave including a first profile surface (surface shown in fig. 2); and a suspension member (130) routed across the traction sheave and operably connected to the elevator car, the suspension member including: one or more tension members (131) extending along a belt length; and a jacket (1) at least partially encapsulating the one or more tension members, the jacket defining: a traction surface (bottom surface) configured to interface with the traction sheave; a back surface (top surface) opposite the traction surface; and two edge (fig. 1m: two vertical side surfaces) surfaces extending between the traction surface and the back surface; wherein the traction surface includes a second profile surface (surface shown fig. 1m) having a convex curvature (convex shape located on the traction surface adjacent to the edge surfaces) extending at least partially across the traction surface between the two edge surfaces; wherein the traction surface interfaces with the first profile surface of the traction sheave (fig. 3); wherein the profile of the second profile surface different from the first profile surface (fig. 3 shows the two different profile surfaces).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 7, 11, 13 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Minh Truong/Primary Examiner, Art Unit 3654